Citation Nr: 0507332	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for the receipt of nonservice-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from March 1961 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to pension benefits.

In the appellant's VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in June 2003, he indicated he 
wanted a hearing before the Board.  In July 2003, the 
appellant withdrew his request for a hearing.


FINDING OF FACT

The appellant did not serve in the active military, naval or 
air service for at least 90 days during a period of war and 
was not discharged from service due to disability.


CONCLUSION OF LAW

The appellant does not meet the threshold service eligibility 
requirements for the receipt of nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim.  The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well-grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

A veteran is defined as a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The payment of nonservice-connected pension benefits is 
provided to veterans who are permanently and totally disabled 
from a nonservice-connected disability which is not the 
result of willful misconduct, but only where the veteran has 
the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 
3.3, 3.314(b).  A veteran meets the necessary service 
requirements if he served in active military, naval or air 
service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

The Korean Conflict and Vietnam era are periods of war.  38 
U.S.C.A. § 101(11).  The Korean Conflict means the period 
beginning on June 27, 1950 and ending on January 31, 1955.  
Section 101(29) states that Vietnam Era means: (A) That 
period beginning on February 28, 1961, and ending on May 7, 
1975, in the case of a veteran who served in the Republic of 
Vietnam (emphasis added) during that period.  (B) The period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases (emphasis added).  38 U.S.C.A. § 101(29); 38 
C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets 
these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the appellant's dates of active service are not 
in dispute, i.e., he does not allege any service other than 
from March 1961 to April 1964.  These dates of service have 
been verified by the National Personnel Records Center.  He 
was discharged Under Honorable Conditions.  The Board 
recognizes that the appellant is a "veteran," and that he 
completed more than 90 days of active service.  His period of 
active service (or any portion of it), however, was not 
completed during a period of war.  The closest period of war 
to the appellant's active service is the Vietnam Era, but 
that period is deemed to have started on August 5, 1964, 
which follows the appellant's verified service period.  The 
appellant did not serve in the Republic of Vietnam, and 
therefore would not be entitled to the application of  
38 U.S.C.A. § 101(29)(A).  There is no indication that the 
service information pertinent to the claimant is incorrect 
and service department verification of service indicates no 
wartime service.  The Board finds that the appellant's 
service therefore does not meet the threshold requirements 
for eligibility for VA pension benefits.

In sum, the appellant's service does not meet the threshold 
criteria for basic eligibility for nonservice-connected 
pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  
He did not serve in active military, naval or air service for 
90 days or more during a period of war.  The record also does 
not reflect that he was discharged or released from service 
for a service-connected disability, nor does the record 
indicate that he should have received such a discharge.  He 
is not shown to have served on active duty for a period of 90 
consecutive days or more which began or ended during a period 
of war.  Finally, he did not serve on active duty during more 
than one period of war for an aggregate of 90 days or more.  
Id.  

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
appellant's service does not meet the criteria described, he 
does not meet the basic eligibility requirements for 
nonservice-connected pension and the claim must be denied 
based on a lack of entitlement under the law.




ORDER

Basic eligibility for the receipt of nonservice-connected 
pension benefits is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


